United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Charleston, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1884
Issued: May 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 12, 2019 appellant filed a timely appeal from a July 24, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a lower back
condition causally related to the accepted February 28, 2019 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On March 12, 2019 appellant, then a 41-year-old labor custodian, filed a traumatic injury
claim (Form CA-1) alleging that, on February 28, 2019, he sustained a lower back injury when
pulling on a dock plate at the trash dumper while in the performance of duty. He stopped work on
March 11, 2019.
In support of his claim, appellant submitted a position description and work excuse slips
dated March 11 and 25, 2019 from Dr. Jennifer Runyan, a chiropractor, restricting his return to
work until April 1, 2019.
In reports dated March 7, 8, 13, and 18, 2019, Dr. Runyan noted that appellant presented
to her office with complaints of low back and buttock pain that was first noticed one week prior
after lifting a heavy object at work. She diagnosed lumbar sprain and strain of lower back.
On March 11, 2019 Lindsay Pittman, a licensed massage therapist, provided palliative care
in the form of manipulation and myofascial release in accordance with appellant’s treatment plan.
In a March 29, 2019 development letter, OWCP advised appellant of the deficiencies in his
claim. It informed him of the type of evidence necessary to establish his claim and provided a
questionnaire for his completion regarding the facts and circumstances of the injury. OWCP
afforded appellant 30 days to respond.
Appellant submitted a narrative statement dated April 1, 2019 indicating that on
February 28, 2019 he was at the end of the dock with, a coworker, S.D., waiting for a trash
container to be replaced. The container was replaced, but the dock plate was left in an upright
position and needed to be lifted up and swiveled out in order to dump the hoppers. Appellant
proceeded to squat down, grip the dock plate, and attempt to lift and swivel it, but it was very
heavy and he felt a strain as if his lower back gave out. He noted that the dock plate was very old,
appeared bent, and was not easy to operate due to excessive weight and rough operation. Appellant
alleged that over the course of a week his pain became gradually worse and he experienced sharp
back pain, limited mobility, and was unable to lean forward. He denied similar disability or
symptoms before the injury.
In an x-ray report dated March 7, 2019 and a medical report of even date, Dr. Runyan
diagnosed subluxation of the left pelvis, L5, right L4, sacrum, and right pelvis, as well as lumbago,
sacroiliitis, and muscle spasm of back.
Appellant submitted additional reports from Dr. Runyan dated March 19 through April 19,
2019 in which she continued to note her findings on examination and the treatment provided.
In an April 5, 2019 work excuse slip, Dr. Runyan released appellant to work on April 6,
2019 with restrictions of no lifting over 15 pounds and no prolonged standing or sitting. An
April 18, 2019 magnetic resonance imaging (MRI) scan of the lumbar spine, signed by
Dr. James J. Baek, a Board-certified diagnostic radiologist, revealed a moderate-sized disc
protrusion at L4-5 asymmetric to the left with minimal canal and foraminal stenosis and minimal
left neural foraminal narrowing at L5-S1.

2

In a duty status report (Form CA-17) dated April 24, 2019, Dr. Runyan diagnosed
myospasm, subluxation, and antalgic lean and indicated that appellant could resume full-time work
with restrictions. She opined that appellant injured his back on “February 8, 2019” while lifting a
dock plate.
In an attending physician’s report (Form CA-20) dated April 24, 2019, Dr. Runyan noted
a history of lower back pain and right leg pain due to a lifting injury at the loading dock. She
diagnosed degenerative disc disease, disc herniation, subluxation, myospasm, and noted an altered
gait/posture. Dr. Runyan checked a box marked “Yes” indicating her opinion that appellant’s
conditions were caused or aggravated by an employment activity and noted that he had no prior
pain before lifting the dock plate at work.
On May 1, 2019 appellant accepted a modified limited-duty assignment as a maintenance
mechanic.
By decision dated May 6, 2019, OWCP denied the claim finding that the evidence of record
was insufficient to establish causal relationship between the accepted February 28, 2019
employment incident and appellant’s diagnosed conditions.
On May 29, 2019 appellant requested reconsideration and submitted a series of reports
dated March 7 through May 20, 2019 from Dr. Runyan who continued to diagnose lumbar sprain,
strain of lower back, lumbago with sciatica, right side, sacroiliitis, and muscle spasm of back. On
May 20, 2019 Dr. Runyan concluded that appellant had reached the goal of returning to preinjury
status.
In a May 23, 2019 narrative report, Dr. Runyan again noted that appellant first presented
to her office on May 7, 2019, following a February 28, 2019 work injury. At that time, he described
that his pain had started immediately after lifting/pulling on a dock plate and indicated that an
incident report had been filed with his employer. Dr. Runyan was treated for the injury and was
released to work on April 6, 2019. He opined that appellant’s injury was a direct result of him
lifting/pulling the loading dock plate on February 28, 2019.
By decision dated July 24, 2019, OWCP denied appellant’s claim, as modified, finding that
the evidence of record was insufficient to establish a valid medical diagnosis from a qualified
physician in connection with the accepted February 28, 2019 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
3

See supra note 1.

4
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).

3

the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment incident
at the time, place, and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.7
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.8 Neither the mere fact that a disease or condition
manifests itself during a period of employment, nor the belief that a disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.9
ANALYSIS
The Board finds that the case is not in posture for decision.
Section 8101(2) of FECA10 provides that the term physician, as used therein, includes
chiropractors only to the extent that their reimbursable services are limited to treatment consisting
of manual manipulation of the spine to correct subluxation, as demonstrated by x-ray to exist and
subject to regulations by the Secretary.11 As Dr. Runyan diagnosed subluxation based on her
review of an x-ray report dated March 7, 2019, she is a qualified physician under FECA and her
opinion constitutes competent medical evidence.12 In a series of medical reports she provided
diagnoses. In reports dated March 8, 13, and 18, 2019, Dr. Runyan diagnosed lumbar sprain and
strain of lower back. On March 7, 2019 she diagnosed subluxation at of the left pelvis, L5, right
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7
K.L., Docket No. 18-1029 (issued January 9, 2019); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee),
10.5(q) (traumatic injury and occupational disease defined, respectively).
8

H.B., Docket No. 18-0781 (issued September 5, 2018).

9

D.H., Docket No. 18-1410 (issued March 21, 2019).

10

5 U.S.C. § 8101(2).

11

See 20 C.F.R. § 10.311; R.H., Docket No. 18-1544 (issued March 4, 2019); M.B., Docket No. 17-1378 (issued
December 13, 2018).
12

Id.; see also R.A., Docket No. 19-0650 (issued January 15, 2020).

4

L4, sacrum, and right pelvis, as well as lumbago, sacroiliitis, and muscle spasm of back. On
April 24, 2019 Dr. Runyan diagnosed degenerative disc disease, disc herniation, subluxation,
myospasm, and noted an altered gait/posture. The Board thus finds that Dr. Runyan has provided
valid medical diagnoses in association with appellant’s claim.
Additionally, the record contains medical evidence from Dr. Baek who diagnosed disc
protrusion at L4-5 and left neural foraminal narrowing at L5-S1 based on an April 18, 2019 MRI
scan of the lumbar spine.
As the medical evidence of record establishes diagnosed conditions, the case must be
remanded for consideration of the medical evidence with regard to the issue of causal
relationship.13 Following such further development as deemed necessary, OWCP shall issue a
de novo decision.14
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the July 24, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this opinion of the Board.
Issued: May 29, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

D.P., Docket No. 19-1407 (issued February 13, 2020).

14

E.C., Docket No. 19-0854 (issued October 17, 2019).

5

